DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 14 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	The objection to applicant's specification made on 03/03/2021 is withdrawn in response to applicant’s correction. 
	Applicant's arguments filed 06/01/2021 with respect to claim(s) 1, 8, 16, and 23 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner changes the previous 102 rejection to a 103 rejection. 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-3, 5, 8-10, 12, 15-18, 20, 23-25, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Lee et al. (US 2016/0330011 A1).

Regarding claim 1, Karjalainen discloses A method for a user equipment (UE) (Fig. 1: user device 3 or 4), comprising:
responsive to a first pathloss between the UE and a base station (BS) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, simultaneously transmitting first data from the UE to the BS over a first frequency band and receiving second data from the BS at the UE over the first frequency band (Fig. 1, [0072]: user device 4 and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the UE2 can transmit uplink (=first data) to the base station 2 and receive downlink (=second data) from the base station 2 in the same subframes (=simultaneously) on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the UE and the BS failing to satisfy the threshold, transmitting third data from the UE to the BS over a second frequency band and receiving fourth data from the BS at the UE over a third frequency band that is distinct from the second frequency band (Fig. 1: [0072]: user device 3 and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the UE1 receives downlink (=fourth data) from the base station 2 and transmits uplink (=third data) to the base station 2 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)), wherein the second frequency band and the third frequency band are within a same carrier bandwidth (Fig. 5: downlink and uplink are received and transmitted by UE1 in the same RB1 (=second frequency band and third frequency band are within a same carrier bandwidth according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).
Although Karjalainen discloses user device 3/UE1 can use full duplex mode but prefers half duplex/non full duplex mode in a modified LTE TDD system (Karjalainen: [0037], [0043], [0072]), Karjalainen does not disclose simultaneously transmitting and receiving … according to an offset-frequency full-duplex (FD) operation.
However, Lee discloses simultaneously transmitting and receiving … according to an offset-frequency full-duplex (FD) operation ([0080]: in TDD-type system, FDSC is used for simultaneous UL and DL communication between base station and WTRU, where the WTRU is capable of FDSC (full duplex single channel) and where FDSC correspond to (3) partially overlapping Tx and Rx bands (=offset-frequency full-duplex). [0347]: FDSC may also be further based on (10) pathloss. [0079]: single carrier (single channel) uses a single band. Note: FDSC uses a single channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the user device that is capable of full duplex mode 
Doing so allows for simultaneous UL and DL communication between FDSC-capable base station and FDSC-capable WTRU in a TDD-type system (Lee: [0080]).

Regarding claim 16, Karjalainen discloses A user equipment (UE) comprising (Fig. 6, [0084]: user equipment 20 is user device 3 or 4):
a transceiver configured to (Fig. 6, [0084]: multiple antennas 24):
responsive to a first pathloss between the UE and a base station (BS) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, simultaneously transmit first data from the UE to the BS over a first frequency band and receive second data from the BS at the UE over the first frequency band (Fig. 1, [0072]: user device 4 and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the UE2 can transmit uplink (=first data) to the base station 2 and receive downlink (=second data) from the base station 2 in the same subframes (=simultaneously) on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the UE and the BS failing to satisfy the threshold, transmit third data from the UE to the BS over a second frequency band and receive fourth data from the BS at the UE over a third frequency band that is distinct from the second frequency band (Fig. 1: [0072]: user device 3 and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the UE1 receives downlink (=fourth data) from the base station 2 and transmits uplink (=third data) to the base station 2 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)), wherein the second frequency band and the third frequency band are within a same carrier bandwidth (Fig. 5: downlink and uplink are received and transmitted by UE1 in the same RB1 (=second frequency band and third frequency band are within a same carrier bandwidth according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).
Although Karjalainen discloses user device 3/UE1 can use full duplex mode but prefers half duplex/non full duplex mode in a modified LTE TDD system (Karjalainen: [0037], [0043], [0072]), Karjalainen does not disclose simultaneously transmitting and receiving … according to an offset-frequency full-duplex (FD) operation.
However, Lee discloses simultaneously transmit and receive … according to an offset-frequency full-duplex (FD) operation ([0080]: in TDD-type system, FDSC is used for simultaneous UL and DL communication between base station and WTRU, where the WTRU is capable of FDSC (full duplex single channel) and where FDSC correspond to (3) partially overlapping Tx and Rx bands (=offset-frequency full-duplex). [0347]: FDSC may also be further based on (10) pathloss. [0079]: single carrier (single channel) uses a single band. Note: FDSC uses a single channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the user device that is capable of full duplex mode even when path loss between itself and a base station is large, as taught by Karjalainen, to use FDSC 
Doing so allows for simultaneous UL and DL communication between FDSC-capable base station and FDSC-capable WTRU in a TDD-type system (Lee: [0080]).

Regarding claims 2 and 17, Karjalainen in view of Lee discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses wherein the first frequency band, the second frequency band, and the third frequency band each have the same bandwidth (Fig. 5: UE2 transmits uplink and receives downlink in subframe 4 on RB1 (=first frequency band) of frame 2, UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) of frame 1 and receives downlink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: they all have the same bandwidth because the downlink/uplink transmissions occur on one resource block (RB1)).

Regarding claims 3 and 18, Karjalainen in view of Lee discloses all features of claims 1 and 16 as outlined above. 
Karjalainen further discloses wherein the first frequency band have a different bandwidth than at least one of the second frequency band or the third frequency band (Fig. 5: UE2 transmits uplink and receives downlink in subframe 1 on RB1-2 (=first frequency band) of frame 2, UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) of frame 1 and receives downlink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: first frequency band is different than second frequency band and third frequency band because first frequency band uses two resource blocks (RB1-2)).


Karjalainen discloses the second frequency band and the third frequency band (Fig. 5: UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) and receives downlink in subframe 1 on RB1 (=third frequency band)).
Karjalainen does not disclose, but Lee discloses wherein the second frequency band and the third frequency band are spaced apart by a frequency separation ([0080]: (1) Tx and Rx bands are separated by a gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be separated by a gap, as taught by Lee.
Doing so allows the FDSC to be used for simultaneous communication (Lee: [0080]).

Regarding claim 8, Karjalainen discloses A method for a base station (BS), comprising:
responsive to a first pathloss between the BS and a first user equipment (UE) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, simultaneously transmitting first data from the BS to the first UE over a first frequency band and receiving second data from the first UE at the BS over the first frequency band (Fig. 1, [0072]: user device 4 (=first UE) and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the UE2 can transmit uplink (=first data) to the base station 2 and receive downlink (=second data) from the base station 2 in the same subframes (=simultaneously) on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the BS and a second UE failing to satisfy the threshold, transmitting third data from the BS to the second UE over a second frequency band and receiving fourth data from the second UE at the BS over a third frequency band that is distinct from the second frequency band according to an offset-frequency full-duplex (FD) operation (Fig. 1: [0072]: user device 3 (=second UE) and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the base station 2 transmits downlink (=third data) to the UE1 and receives uplink (=fourth data) from the UE1 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)), wherein the second frequency band and the third frequency band are within a same carrier bandwidth (Fig. 5: downlink and uplink are transmitted and received by the base station in the same RB1 (=second frequency band and third frequency band are within a same carrier bandwidth according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).
Although Karjalainen discloses base station 2 can use full duplex mode to communicate with user device 3/UE1 preferring half duplex/non full duplex mode in a modified LTE TDD system (Karjalainen: [0037], [0043], [0072]), Karjalainen does not disclose simultaneously transmitting and receiving … according to an offset-frequency full-duplex (FD) operation.
However, Lee discloses simultaneously transmitting and receiving … according to an offset-frequency full-duplex (FD) operation ([0080]: in TDD-type system, FDSC is used for simultaneous UL and DL communication between base station and WTRU, where the base station is capable of FDSC partially overlapping Tx and Rx bands (=offset-frequency full-duplex). [0347]: FDSC may also be further based on (10) pathloss. [0079]: single carrier (single channel) uses a single band. Note: FDSC uses a single channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station that is capable of full duplex mode even when path loss between itself and a UE is large, as taught by Karjalainen, to use FDSC based on pathloss and frequency overlap between Tx and Rx of the FDSC, where FDSC is used for simultaneous UL and DL communication, as taught by Lee.
Doing so allows for simultaneous UL and DL communication between FDSC-capable base station and FDSC-capable WTRU in a TDD-type system (Lee: [0080]).

Regarding claim 23, Karjalainen discloses A base station (BS) comprising (Fig. 7, [0085]: network entity 30 is base station 2):
a transceiver configured to (Fig. 7, [0085]: multiple antennas 35):
responsive to a first pathloss between the BS and a first user equipment (UE) satisfying a threshold for a same-frequency full-duplex (SFFD) operation, simultaneously transmit first data from the BS to the first UE over a first frequency band and receive second data from the first UE at the BS over the first frequency band (Fig. 1, [0072]: user device 4 (=first UE) and base station 2 are close to each other and path loss between them is not as large (=satisfying a threshold) to use full duplex mode. [0005], [0036]: in full duplex mode transmission and reception occur in same frequency band (=SFFD operation). Fig. 5, [0079]-[0083]: UE2 (=user device 4 of Fig. 1) and base station 2 operate in full duplex mode, where in frame 2 the UE2 can transmit uplink (=first data) to the base station 2 and receive downlink (=second data) from the base station 2 in the same subframes (=simultaneously) on resource blocks 1-2 (=first frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)); and
responsive to a second pathloss between the BS and a second UE failing to satisfy the threshold, transmit third data from the BS to the second UE over a second frequency band and receive fourth data from the second UE at the BS over a third frequency band that is distinct from the second frequency band according to an offset-frequency full-duplex (FD) operation (Fig. 1: [0072]: user device 3 (=second UE) and base station 2 are far from each other and path loss between them is large (=failing to satisfy the threshold) to not use full duplex mode efficiently. Fig. 5, [0079]-[0083]: UE1 (=user device 3 of Fig. 1) and base station 2 operate in half duplex mode, where in frame 1 the base station 2 transmits downlink (=third data) to the UE1 and receives uplink (=fourth data) from the UE1 in different subframes on resource block 1 (=second frequency band and third frequency band according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)), wherein the second frequency band and the third frequency band are within a same carrier bandwidth (Fig. 5: downlink and uplink are transmitted and received by the base station in the same RB1 (=second frequency band and third frequency band are within a same carrier bandwidth according to [0005], [0036]: in the frequency domain, one resource block comprises 12 consecutive sub-carriers)).
Although Karjalainen discloses base station 2 can use full duplex mode to communicate with user device 3/UE1 preferring half duplex/non full duplex mode in a modified LTE TDD system (Karjalainen: [0037], [0043], [0072]), Karjalainen does not disclose simultaneously transmitting and receiving … according to an offset-frequency full-duplex (FD) operation.
However, Lee discloses simultaneously transmit and receive … according to an offset-frequency full-duplex (FD) operation ([0080]: in TDD-type system, FDSC is used for simultaneous UL and DL communication between base station and WTRU, where the base station is capable of FDSC (full partially overlapping Tx and Rx bands (=offset-frequency full-duplex). [0347]: FDSC may also be further based on (10) pathloss. [0079]: single carrier (single channel) uses a single band. Note: FDSC uses a single channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station that is capable of full duplex mode even when path loss between itself and a UE is large, as taught by Karjalainen, to use FDSC based on pathloss and frequency overlap between Tx and Rx of the FDSC, where FDSC is used for simultaneous UL and DL communication, as taught by Lee.
Doing so allows for simultaneous UL and DL communication between FDSC-capable base station and FDSC-capable WTRU in a TDD-type system (Lee: [0080]).

Regarding claims 9 and 24, Karjalainen in view of Lee discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses wherein the first frequency band, the second frequency band, and the third frequency band each have the same bandwidth (Fig. 5: base station 2 transmits downlink and receives uplink in subframe 4 on RB1 (=first frequency band) of frame 2, base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) of frame 1 and transmits uplink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: they all have the same bandwidth because the downlink/uplink transmissions occur on one resource block (RB1)).

Regarding claims 10 and 25, Karjalainen in view of Lee discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses wherein the first frequency band have a different bandwidth than at least one of the second frequency band or the third frequency band (Fig. 5: base station 2 subframe 1 on RB1-2 (=first frequency band) of frame 2, base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) of frame 1 and receives uplink in subframe 1 on RB1 (=third frequency band) of frame 1. Note: first frequency band is different than second frequency band and third frequency band because first frequency band uses two resource blocks (RB1-2)).

Regarding claims 12 and 27, Karjalainen in view of Lee discloses all features of claims 8 and 23 as outlined above. 
Karjalainen discloses the second frequency band and the third frequency band (Fig. 5: base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) and receives uplink in subframe 1 on RB1 (=third frequency band)).
Karjalainen does not disclose, but Lee discloses wherein the second frequency band and the third frequency band are spaced apart by a frequency separation ([0080]: (1) Tx and Rx bands are separated by a gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be separated by a gap, as taught by Lee.
Doing so allows the FDSC to be used for simultaneous communication (Lee: [0080]).

Regarding claims 15 and 30, Karjalainen in view of Lee discloses all features of claims 8 and 23 as outlined above. 
Karjalainen further discloses transmitting, by the BS to the first UE, an allocation indicating the first frequency band for the SFFD operation based on a comparison between the first pathloss and the threshold ([0072]: base station determines a mode for user devices 3-4 based on path loss measurements being too large or not being too large, i.e. user device 4 (=first UE) is permitted to use full duplex mode when the path loss is not too large. [0078]: base station schedules full duplex mode to user devices that can perform full duplex based on whether the path loss is too high between the base station 2 and the user device); and
transmitting, by the BS to the second UE, an allocation indicating the second frequency band and the third frequency band based on a comparison between the second pathloss and the threshold ([0072]: base station determines a mode for user devices 3-4 based on path loss measurements being too large or not being too large, i.e. user device 3 (=second UE) should not use full duplex mode when the path loss is too large. [0078]: base station schedules half duplex mode to user devices that cannot perform full duplex based on whether the path loss is too high between the base station 2 and the user device).
Karjalainen does not disclose transmitting … an allocation indicating the second frequency band and the third frequency band for the offset-frequency FD operation.
However, Lee discloses transmitting … an allocation indicating the second frequency band and the third frequency band for the offset-frequency FD operation ([0080]: timeslots are allocated as DL, UL, or FDSC, where the base station uses the FDSC timeslots to simultaneously communicate with the WTRU in the DL and UL, where FDSC correspond to (3) partially overlapping Tx and Rx bands (=the second frequency band the third frequency band))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Karjalainen, to allocate and use timeslots as FDSC, where FDSC correspond to Tx and Rx bands, as taught by Lee.
Doing so allows for simultaneous UL and DL communication between FDSC-capable base station and FDSC-capable WTRU in a TDD-type system (Lee: [0080]).

	Claim(s) 4, 11, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Lee et al. (US 2016/0330011 A1) and Mo et al. (US 2018/0295020 A1).

Regarding claims 4 and 19, Karjalainen in view of Lee discloses all features of claims 1 and 16 as outlined above. 
Karjalainen discloses the second frequency band and the third frequency band (Fig. 5: UE1 transmits uplink in subframe 3 on RB1 (=second frequency band) and receives downlink in subframe 1 on RB1 (=third frequency band)).
Karjalainen in view of Lee does not disclose, but Mo discloses wherein the second frequency band and the third frequency band are contiguous in frequency (Fig. 4, [0113]-[0114]: UE11 uses downlink frequency band f2 and uplink frequency band f1, where f1 is from 0 MHz to 2.0 MHz and f2 is from 2.0 MHz to 4.0 Mhz. Note: f1 and f2 are thus contiguous in frequency. Abstract: full duplex system where uplink frequency band and downlink frequency band are different (=offset-frequency full-duplex operation as per applicant’s definition in [0002])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be in contiguous but different frequency bands, as taught by Mo.
Doing so reduces interference (Mo: abstract).

Regarding claims 11 and 26, Karjalainen in view of Lee discloses all features of claims 8 and 23 as outlined above. 
the second frequency band and the third frequency band (Fig. 5: base station 2 transmits downlink in subframe 3 on RB1 (=second frequency band) and receives uplink in subframe 1 on RB1 (=third frequency band)).
Karjalainen in view of Lee does not disclose, but Mo discloses wherein the second frequency band and the third frequency band are contiguous in frequency (Fig. 4, [0113]-[0114]: UE11 uses downlink frequency band f2 and uplink frequency band f1, where f1 is from 0 MHz to 2.0 MHz and f2 is from 2.0 MHz to 4.0 Mhz. Note: f1 and f2 are thus contiguous in frequency. Abstract: full duplex system where uplink frequency band and downlink frequency band are different (=offset-frequency full-duplex operation as per applicant’s definition in [0002])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1, as taught by Karjalainen, to be in contiguous but different frequency bands, as taught by Mo.
Doing so reduces interference (Mo: abstract).


 	Claim(s) 6, 13, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Lee et al. (US 2016/0330011 A1) and Ishii et al. (US 2010/0105390 A1) (cited in IDS).

Regarding claims 6 and 21, Karjalainen in view of Lee discloses all features of claims 5 and 20 as outlined above. 
Karjalainen in view of Lee does not disclose, but Ishii further discloses wherein the frequency separation between the second frequency band and the third frequency band is based on the second pathloss (Fig. 15, [0397]: the separation by a distance between the UL frequency band and the DL frequency band is based on the path loss value being large).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1 when the path loss is large, as taught by Karjalainen, to be separated by a distance according to the path loss value being relative large, as taught by Ishii.
Doing so reduces interference between uplink transmission and downlink reception (Ishii: [0397]).

Regarding claims 13 and 28, Karjalainen in view of Lee discloses all features of claims 12 and 27 as outlined above. 
Karjalainen in view of Lee does not disclose, but Ishii further discloses determining, by the BS, the frequency separation between the second frequency band and the third frequency band based on the second pathloss (Fig. 15, [0397]: the separation by a distance between the UL frequency band and the DL frequency band is based on the path loss value being large).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink transmission in subframe 3 on RB1 and downlink reception in subframe 1 on RB1 when the path loss is large, as taught by Karjalainen, to be separated by a distance according to the path loss value being relative large, as taught by Ishii.
Doing so reduces interference between uplink transmission and downlink reception (Ishii: [0397]).

	Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen et al. (US 2013/0223294 A1) (cited in IDS) in view of Lee et al. (US 2016/0330011 A1) and Leung et al. (US 2015/0118980 A1).

Regarding claims 7 and 22, Karjalainen in view of Lee discloses all features of claims 1 and 16 as outlined above. 
Karjalainen in view of Lee discloses wherein:
the transceiver configured to transmit the third data to the BS over the second frequency band while receiving the fourth data from the BS over the third frequency band is configured to (see combination of Karjalainen and Lee in claims 1 and 16).
Karjalainen in view of Lee does not disclose, but Leung discloses wherein:
the transceiver comprises a local oscillator (LO), a first mixer, and a second mixer (Fig. 2, [0038]: user terminal’s transceiver 254 includes local oscillator. Fig. 3B, [0051]: transceiver includes mixers 362 and 308); and
modulate, via the LO and the first mixer, the third data at an offset from a direct current (DC) frequency to produce a radio frequency (RF) signal in the second frequency band ([0038]: local oscillator generates a signal by converting a signal to a different frequency using a mixer. [0032]: on uplink, the user terminal modulates the traffic data and generates an uplink signal by frequency converting a respective symbol stream. [0041]: DC offset to compensate LO leakage); and
downconvert, via the LO and the second mixer, a RF signal carrying the fourth data in the third frequency band to the DC frequency ([0038]: local oscillator generates a signal by converting a signal to a different frequency using a mixer. [0036]: on downlink, the user terminal demodulates the downlink data symbol to obtain decoded data. [0042]: down-convert as DC tone at FBRX output).

Doing so provides a compromise between stability and tune-ability (Leung: [0038]).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478